DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5-8, and 14-20 are pending in the current application. Claims 15-20 have been withdrawn.
Claim Interpretation
With regard to Claim 1, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “a purine base adsorption material” in the preamble of Claim 1 is treated as an intended use of the invention, and is not given patentable weight.
With regard to Claim 2, in light of the amendments to Claim 1 to exclude naturally occurring 2:1 type layered clay minerals, the at least one smectite of Claim 2 is examined as being non-naturally occurring (i.e., man-made).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With regard to Claim 7, line 2, “and/or its derivative” has been cancelled from independent Claim 1 but is still present in Claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al (“Metal cation-exchanged montmorillonite clay as catalysts for hydroxyalkylation reaction”) in view of Mindat.org (“Montmorillonite”).
With regard to Claims 1, 2, and 3, Jha et al (Jha) discloses that several solid acid catalysts were prepared by exchanging metal cations such as Zn2+, Fe3+, and Al3+ with montmorillonite clay (Abstract). The crystalline sheets of negatively charged aluminosilicates in montmorillonite are balanced with hydrated cations (Na+, K+, or Ca2+) in the interlayer spaces (Page 141/Column 2 [P141/C2]). When smectite clay is immersed into the solution of metal cations, the suspended clay freely exchanges its interlayer cations for other metal cations in solution, which can substantially increase the acidity of the clay (P141/C2). 
0.33(Al,Mg)2(Si4O10)(OH)2 (Page 2). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the formula of the montmorillonite used in Jha to be as described in Mindat.org, since Mindat.org discloses the general formula of montmorillonite.
When the interlayer cations Na+ and Ca2+ are exchanged for Zn2+, Fe3+, and Al3+ as described in Jha (P142/Section 2.2, Figure 1), the formula would be E1 = Al or Zn or Fe; a = 0.33; b = 0; M1 = Mg; M2 = Al; c+d = 2; e = 4; f = 2 (Claims 1, 2, and 3).
With regard to Claim 5, modified Jha meets the limitation for E1 when E1 is Al or Fe. 
With regard to Claim 6, based on the instant specification [0017], [0028], the examples and comparative examples, it appears that any 2:1 type layered clay mineral that meets the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein an occupied area per polyvalent cation E1m+ on a layer plane is in a range of no less than 0.8 nm2/cation to no greater than 9 nm2/cation. Therefore, the clay minerals of modified Jha as set forth in Claim 1 inherently meet the limitations of Claim 6.
With regard to Claim 7, based on the instant specification [0032], it appears that any 2:1 type layered clay mineral having polyvalent cation E1 as set forth in [0032] and otherwise meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative may Claim 1 inherently meet the limitations of Claim 7.


With regard to Claim 8, based on the instant specification [0030], it appears that any 2:1 type layered clay mineral meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative have a primary particle diameter (viz., a constant direction (Green) diameter in the ab-axis direction of a crystal observed under a microscope) of no less than 10 nm to no greater than 2 µm. Therefore, the clay minerals of modified Jha as set forth in Claim 1 inherently meet the limitations of Claim 8.
With regard to Claim 14, Jha discloses the inventive montmorillonite catalysts are solid acid catalysts (Abstract) (acid clay).
Response to Arguments
Applicant’s arguments filed 22 November 2021, with respect to the rejection(s) of Claims 2 and 8 under 35 USC 112(b), Claims 1 and 2 under 35 USC 101, Claims 1-3 and 5-8 under 35 USC 103 (Suda), and Claims 1-3, 5-8, and 14 under 35 USC 103 (Cohen) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jha.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Shiono et al, “Caffeine adsorption of montmorillonite in coffee extracts”, Bioscience, Biotechnology, and Biochemistry, 81, No. 8, 1591-1597, 2017.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777